O’Donnell, J.,
concurring.
{¶ 11} I write separately to express my view that the court should revisit the position it established in Cleveland Bar Assn. v. Pearlman, 106 Ohio St.3d 136, 2005-Ohio-4107, 832 N.E.2d 1193, allowing members of a limited liability company to represent separate entities in courts of law.
{¶ 12} As I set forth in my dissenting opinion in Pearlman, id. at ¶ 33-36, I would offer that the proper standard to be used in resolving questions regarding the unauthorized practice of law should not be whether the individual appeared in court as a member of a limited liability company, or, as here, in accordance with a written power of attorney. Rather, the test should be whether the individual is acting in a representative capacity on behalf of a separate legal entity capable of suing and being sued in the state of Ohio. In Disciplinary Counsel v. Givens, 106 Ohio St.3d 144, 2005-Ohio-4104, 832 N.E.2d 1200, our court unanimously precluded an officer of a nonprofit organization from representing that entity in a court of law, thereby requiring the nonprofit organization to retain counsel to present matters on its behalf in court. Accordingly, it should be of no consequence that Pearlman is a 99 percent member (akin to a majority shareholder) of a limited liability company, that Givens is the director, chief executive officer, and statutory agent for a nonprofit organization or, as in this case, that individuals acted on behalf of a corporation pursuant to a power of attorney. Here, both ParaLegals, Inc. and LeVert acted in a representative capacity on behalf of CSI Merchant.Com, d.b.a. Cardservice of Atlantic, and have, in my view, engaged in the unauthorized practice of law. By adopting a test involving the capacity in which individuals appear in court, we can better explain to our citizenry, to organizations conducting affairs in our state, and to the legal profession what does and does not constitute the unauthorized practice of law.